___________

                                     No. 95-1931
                                     ___________

Patrick Ronald Russell,                   *
                                          *
              Appellant,                  *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   District of Nebraska.
Roger Pehrson, et al.,                    *
                                          *            [UNPUBLISHED]
              Appellees.                  *

                                     ___________

                        Submitted:   August 23, 1996

                            Filed:   August 30, 1996
                                     ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.

     Patrick Ronald Russell appeals the district court's1 order dismissing
without prejudice his § 1983 action claiming numerous Nebraska State
Penitentiary officials violated his rights in connection with prison
disciplinary proceedings.     After careful review of the parties' briefs and
the record, we affirm.      See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The HONORABLE RICHARD G. KOPF, United States District Judge
for the District of Nebraska.